Citation Nr: 0119999	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a claimed anxiety and 
panic disorder.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the claimed residuals of 
a suicide attempt on May 4, 1992.  

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left elbow disability 
claimed as secondary to VA surgery performed on March 2, 
1994.  



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In May 1998, a hearing was held before the undersigned Member 
of the Board sitting in Washington, DC.  

The Board then remanded the case for additional development 
of the record in December 1998.  

In May 2000, the Board denied the veteran's claims.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In a February 2001 Order, the Court granted a motion by the 
appellee, vacating the Board's decision and remanding the 
case for additional proceedings.  



REMAND

As noted in the Court's Order, because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, compliance with the notice and duty to assist 
provisions contained in the new law is now required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  

The veteran recently has indicated that he wanted to offer 
testimony at a hearing at the RO before a Member of the 
Board.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.704, 20.1304(a) (2000).  

Subsequent to the Court's remand, the veteran also has 
submitted several medical reports.  The evidence, however, 
was not accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304(c) (1999).  Thus, it must be referred 
back to the RO for initial consideration.  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him for a hearing at the RO 
before a Member of the Board.  All 
indicated development should be 
undertaken in this regard.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  After completing the action requested 
hereinabove and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If any benefit sought 
on appeal is not granted, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




